                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

INTERNATIONAL UNION, UNITED                         )       CASE NO. 4:19-CV-13
AUTOMOBILE, AEROSPACE, &                            )
AGRICULTURAL IMPLEMENT                              )       JUDGE BENITA Y. PEARSON
WORKERS OF AMERICA – UAW                            )
                                                    )
                      Plaintiff,                    )
                                                    )
       v.                                           )
                                                    )
GENERAL MOTORS, LLC,                                )
                                                    )
                      Defendant.                    )

 UNOPPOSED MOTION TO CHANGE TIME OF CASE MANAGEMENT CONFERENCE

       Now comes plaintiff International Union, United Automobile, Aerospace, & Agricultural

Implement Workers of America – UAW, by and through counsel, and moves this Court for an

order changing the time of the Case Management Conference scheduled for March 8, 2019 from

9:00 a.m. to 11:00 a.m.

       Undersigned counsel will be arriving in Cleveland late on March 7 on an international

flight which was scheduled prior to the scheduling of the Case Management Conference.

       Undersigned counsel has conferred with defense counsel regarding this issue and

defendant does not oppose changing the time of the Case Management Conference to 11:00 a.m.

       Accordingly, plaintiff respectfully requests that the Court issue an order changing the

time of the March 8, 2019 Case Management Conference to 11:00 a.m.
Respectfully submitted,

/s/ Joyce Goldstein           _____
Joyce Goldstein (OH #0029467)
jgoldstein@ggcounsel.com
Richard L. Stoper, Jr. (OH #0015208)
rstoper@ggcounsel.com
GOLDSTEIN GRAGEL LLC
1111 Superior Avenue East, Suite 620
Cleveland, OH 44114
(216) 771-6633

Jeffrey D. Sodko (admitted pro hac vice)
jsodko@uaw.net
William J. Karges (admitted pro hac vice)
wkarges@uaw.net
UAW LEGAL DEPARTMENT
8000 East Jefferson Avenue
Detroit, MI 48214
(313) 926-5216

An Attorney for Plaintiff International Union
United Automobile, Aerospace & Agricultural
Implement Workers of America – UAW
                               CERTIFICATE OF SERVICE


       I hereby certify that on February 21, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF, which will transmit notice of such filing to all counsel

of record.




                                                      /s/ Joyce Goldstein
                                                  JOYCE GOLDSTEIN

                                                  An Attorney for Plaintiff International Union
                                                  United Automobile, Aerospace & Agricultural
                                                  Implement Workers of America – UAW
